Citation Nr: 0827846	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  05-17 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
postoperative fibroma of the left breast.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from March 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

The veteran testified before a Decision Review Officer at the 
RO in June 2007.  A transcript of his hearing is associated 
with the record.  The veteran was also scheduled to testify 
before a Veterans Law Judge at the RO in June 2008, but 
failed to report for that hearing.

The issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for postoperative fibroma of the left breast is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

A neck disability was not manifest in service or within one 
year of separation and is unrelated to service.




CONCLUSION OF LAW

A neck disability was not incurred in or aggravated by 
service and arthritis may not be presumed to have been 
incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case the veteran's claim of entitlement to 
service connection for residuals of a neck injury was 
received in February 2004.

A letter dated in March 2004 discussed the evidence necessary 
to support a claim for service connection.  It listed the 
evidence of record and told the veteran how VA would assist 
him in obtaining additional evidence.  

A March 2006 letter discussed the manner in which VA 
determines disability ratings and effective dates.

An October 2007 letter advised the veteran that private 
records had been sought, but that the address he had provided 
was incorrect.  He was also asked to identify dates of 
treatment at a VA Medical Center.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Although appellant may have received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  The appellant has not identified 
any additional evidence or information which could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

The Board acknowledges that the veteran has not been afforded 
a VA medical examination of his claimed disability.  However, 
the Board finds that a VA examination is not necessary in 
order to decide the veteran's claim.  There are two pivotal 
cases which address the need for a VA examination, Duenas v. 
Principi, 18 Vet. App. 512 (2004) and McClendon v. Nicholson, 
20 Vet App. 79 (2006).  In McClendon, the Court held that in 
disability compensation claims, the Secretary must provide a 
VA medical examination when there is: (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas, the Court held that a VA examination is necessary 
when the record: (1) contains competent evidence that the 
veteran has persistent or recurrent symptoms of the claimed 
disability and (2) indicate that those symptoms may be 
associated with his active military service.  With regard to 
the veteran's claimed neck disability, the record does not 
indicate that his current symptoms might be associated with 
his active service.  As such, the Board concludes that an 
examination is not warranted.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.



Analysis

As an initial matter, the Board notes that review of the 
record does not reflect the veteran's participation in combat 
with the enemy.  Therefore, the combat provisions of 38 
U.S.C.A. § 1154 (West 2002) are not applicable.

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to his 
neck.  On discharge examination in May 1946, the veteran's 
spine and extremities were normal.  He was determined to be 
physically qualified for discharge.  There is no competent 
evidence of arthritis within one year of separation.

In February 1976, the appellant was seen at a VA facility for 
complaint of numbness of the hands.  It was reported that 
there was a 2 year history of numbness.  An April 1976 VA 
consultation sheet indicates that the veteran had fairly 
distinct spondylosis of the cervical spine, but excellent 
motion.  A subsequent April 1976 record indicates that the 
veteran had neck pain with radiation down his left arm and 
along the ulnar distribution.  

On VA examination in May 1976, the veteran's neck was noted 
to be grossly within normal limits.  

Current VA treatment records indicate a history of cervical 
spondylosis, with discophyte central bulging and mild to 
moderate foraminal narrowing.

At his June 2007 RO hearing, the veteran testified that 
during service, he pushed a mine away from his ship and 
during that process, something happened to his neck.  He 
stated that since then he had experienced problems with his 
neck.

Having carefully reviewed the evidence pertaining to this 
claim, the Board finds that service connection is not 
warranted for the claimed residuals of a neck injury.  In 
this regard, the Board observes that the service medical 
records do not indicate a significant condition of the neck 
during service or for many years thereafter.  Rather, at 
separation, the spine was normal.  In fact, the veteran has 
not identified any evidence demonstrating such disabilities 
in service or for several years thereafter.  The first 
evidence reflecting complaints referable to the veteran's 
neck date to 1976, many years after his discharge from 
service in 1946.  Furthermore, at that time, he reported a 2 
year history rather than a history dating to service.

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  The evidence establishes 
a remote onset of the veteran's neck complaints.  In essence, 
the most probative evidence demonstrates that this disability 
is not related to service.

The Board acknowledges the veteran's assertion that he has 
suffered from neck pain since service.  He is competent to 
report symptomatology and when it occurred.  The Court has 
noted that symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology.  However, the Court 
has also noted that in a merits context the lack of evidence 
of treatment may bear on the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  In 
this case, the assertions of symptoms during service and 
thereafter are in conflict with post-service treatment 
records which indicate that this claimed disability is not 
related to service.  The Board finds that his 1976 report of 
a 2 year history (which was provided for treatment purposes) 
is far more probative than his recent statements that were 
provided in support of a claim for monetary benefits.  In 
this case the veteran's assertions of chronicity or 
continuity are not credible.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  The Board 
finds that the etiology of the claimed neck disability, first 
manifested many years after service, is far too complex a 
medical question to lend itself to the opinion of a 
layperson.

In light of the above discussion, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
residuals of a neck injury, and there is no doubt to be 
resolved.


ORDER

Entitlement to service connection for residuals of a neck 
injury is denied.




REMAND

During the pendency of the veteran's appeal, the Court of 
Appeals for Veterans Claims (Court) issued a decision which 
held that, in the context of a claim to reopen, VCAA notice 
must include an explanation of 1) the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  

Review of the record indicates that the veteran has not been 
provided appropriate notice pursuant to Kent.  In this regard 
the Board notes that although the veteran was advised of the 
meaning of new and material evidence in a March 2004 letter, 
the notification did not include a discussion of the bases 
for the RO's October 1963 denial of the claim.

In light of these circumstances, the Board has concluded that 
further development is required.  Accordingly, the case is 
REMANDED for the following action:

Send the appellant a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that describes the 
basis of the RO's October 1963 denial of 
service connection for post-operative 
fibroma of the left breast, and the 
evidence necessary to substantiate the 
element or elements of the claim.  The 
notice should also describe the bases of 
the RO's August 2004 rating decision 
which declined to reopen the veteran's 
claim.  Any additional evidence pertinent 
to the appellant's claim received by the 
RO should be associated with the claims 
folder.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


